Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with P. Tyler Johnson on 04/14/20/21.

The following claim has been amended.
3.        (Currently Amended) The method of claim 2, wherein the soft channel bits are calculated by the following equation: 
    PNG
    media_image1.png
    101
    611
    media_image1.png
    Greyscale
 wherein N'soft denotes a total number of soft channel bits of the UE, C denotes a number of code blocks forming a single TB, Ncb denotes a soft buffer size of a code MIMO is 2 when the UE corresponds to a multiple input multiple output (MIMO) Transport Mode (TM), KMIMO is 1 when the UE does not correspond to a MIMO TM, Mlimit is 8, NDDLcells denotes [[the]] a number of serving cells configured for the UE, and MDL_HARQ denotes the [[a]] maximum number of DL HARQ processes.


Examiner’s note
In response to applicant’s amendments, examiner has withdrawn claim objection mentioned in previous office action.
In response to approval of terminal disclaimer filed on 03/30/2021, the obviousness double patenting rejection with application no. 16/111,540 (Patent no. US 10,637,614 B2) and application no. 14/582,888 (Patent no. US 10,128,986 B2) has been withdrawn.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 03/30/2021 have been fully considered. The prior arts cited in IDS and PTO-892 have been found to be the closest prior art and the independent claims 1 and 6 are therefore allowable.
The prior arts of record fail to teach a method of performing a Hybrid Automatic Repeat reQuest (HARQ) operation by a user equipment (UE), in which a maximum .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474